Citation Nr: 1024475	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for treatment at Mease Dunedin Hospital from 
May 7, 2007 to May 10, 2007.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran reportedly served on active duty during World War 
II.

This case comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Bay Pines, 
Florida Medical Center (MC).  By letters dated in May and 
June 2007, the VAMC informed the Veteran that his claim for 
reimbursement for medical services furnished by Mease Dunedin 
Hospital from May 6 to May 10, 2007 and several medical 
providers from May 7 to May 10, 2007 was denied.  Claims for 
reimbursement for medical services furnished by several 
medical providers for treatment rendered on May 6, 2007 were 
granted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received emergency treatment at Mease Dunedin 
Hospital from May 6, through May 10, 2007.  

2.  The Veteran has Medicare Part A coverage only.

3.  Unauthorized medical services rendered at Mease Dunedin 
Hospital from May 6, through May 10, 2007, which are covered, 
in whole or in part, by Medicare Part A are not eligible for 
reimbursement.

4.  Reimbursement for charges from other vendors rendering 
treatment at the hospital on May 6, 2007 was authorized by 
the VAMC.

5.  While the evidence suggests that the Veteran had 
stabilized for transfer to a VA facility prior to his 
discharge on May, 10, 2007, a VA or other federal facility 
was not feasibly available.


CONCLUSIONS OF LAW

1.  The criteria for payment of unauthorized medical expenses 
for services rendered by vendor Mease Dunedin Hospital from 
May 6 to May 10, 2007, have not been met.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002); 38 C.F.R. §§ 17.1000-17.1006 
(2009).

2.  The criteria for reimbursement or payment for 
unauthorized medical services rendered at Mease Dunedin 
Hospital from May 7 to May 10, 2007, are met, to the extent 
they are not covered, in whole or in part by Medicare Part A.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
17.1000-17.1006 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Veteran was provided with VCAA notice in 
May 2007 and January 2008 letters.  Moreover, other than the 
partial allowance rendered in this decision, there is no 
basis on which the remainder of the benefit could be granted; 
therefore, any error in the content or timing of the letter 
is nonprejudicial error.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003).  In addition, there is no reasonable 
possibility that any notice or assistance would aid the 
appellant in substantiating the claim.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  Finally, the Veteran was a 
very active participant in the appeal process by submitting 
detailed argument, submitting relevant evidence, and 
testifying at a Board hearing.  Thus, any error with respect 
to VCAA notice is harmless and does not prohibit 
consideration of this matter on the merits.

Analysis 

The record reflects that the Veteran does not have any 
adjudicated service-connected disabilities.  Accordingly, the 
claim was considered under the Millennium Health Care and 
Benefits Act, Public Law 106-117, which provides for the 
reimbursement of non-VA emergency treatment for which a 
veteran is personally liable in certain circumstances, 
regardless of service-connected status, if specified criteria 
are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be 
eligible for reimbursement under this law, all of the 
following conditions must be met:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 
1725 and § 1728 were amended.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  This bill makes various 
changes to Veteran's mental health care and also addresses 
other health care related matters.  Relevant to the instant 
case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to 
make the payment or reimbursement by VA of private treatment 
mandatory as opposed to discretionary, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "shall" in both statutes was changed 
from the word "may."  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered (1) until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . (2) until such time as a Department facility or other 
Federal facility accepts such transfer if: (A) at the time 
the Veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (B) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a Department 
facility or other Federal facility.  Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1725 as it is more favorable to the claimant 
because it liberalizes the law by mandating reimbursement and 
expanding the definition of emergency treatment.

The record demonstrates the Veteran was admitted to a private 
hospital on May 6, 2007, and was discharged on May 10, 2007.  

As a threshold matter, the Veteran's Medicare coverage must 
be discussed, because under 38 C.F.R. § 17.1002(g), 
reimbursement may not be provided if the Veteran has coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment.  A "health-
plan contract" includes Medicare.  See 38 C.F.R. § 
17.1001(a)(2) (2009) (an insurance program under 42 U.S.C.A. 
§ 1395; this includes Medicare).

In this case, however, the Veteran only had coverage under 
Medicare Part A; he did not have any Part B coverage.  
Medicare Part A and Part B cover completely different medical 
services; therefore, although he is not eligible for 
reimbursement for any of the costs of any hospital services 
covered, in whole or in part, by Medicare Part A, the cost of 
medical services not covered at all by Medicare Part A, 
including physician services in some circumstances, may be 
eligible for reimbursement, if the other criteria are met.  
Thus, services provided by Mease Dunedin Hospital that are 
covered in any manner by Medicare Part A are not eligible for 
reimbursement.  

The remainder of this decision will address medical expenses 
which are not covered, in whole or in part, by Medicare Part 
A.

The Board notes that the VAMC reimbursed claims from specific 
vendors including The Heart and Vascular Institute, Radiology 
Associates of Clearwater, and Pinellas County EMS for 
services rendered on May 6, 2007.  Payment to vendors for 
services rendered on and after May 7, 2007 was denied because 
the Veteran's medical condition had stabilized and VA 
facilities were deemed to be feasibly available.  

The VA was apparently notified on May 7, 2007, that the 
Veteran had been admitted to Mease Dunedin Hospital the 
previous day.  A clinical record from the hospitalization 
shows that a representative of the hospital spoke to someone 
at the VAMC and was advised the Veteran could not be 
transferred since the VAMC only had one telemetry bed left 
and would not accept the Veteran that day.  A note dated May 
21, 2007, from the Veteran's private physician discloses the 
Veteran was admitted to Dunedin Hospital for emergency care 
and the VA hospital was "no bed" for five days.  

It is apparent in this case that an attempt to transfer the 
Veteran to the VA hospital was made.  The VAMC would not 
accept him.  As noted above, 38 U.S.C.A. § 1725 was amended 
in October 2008, which authorizes the VA to pay until the VA 
facility is capable of accepting such transfer, not merely 
until the Veteran is stabilized.  Under the circumstances of 
this case and after resolving all doubt in the Veteran's 
favor, the Board finds that reimbursement for the expenses 
incurred from May 7, through May 10, 2007, at Mease Dunedin 
Hospital that are not covered in whole or in part by Medicare 
Part A is warranted.  


ORDER

Payment or reimbursement of unauthorized medical expenses for 
services rendered at Mease Dunedin Hospital from May 7, 2007 
to May 10, 2007 and not covered in whole or in part by 
Medicare Part A, is granted, subject to the regulations 
applicable to the payment of such benefits; to this extent 
only the appeal is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


